            Case 2:19-cv-04574-PBT Document 1 Filed 10/03/19 Page 1 of 33



                         UNITED STATES DISTRICT COURT
                   FOR THE EASTERN DISTRICT OF PENNSYLVANIA

 ANJELICA PICKETT, TAYLOR FETT                          Case No.:
 and MINDY CHURCH, individually and on
 behalf of all other similarly situated                 COLLECTIVE AND CLASS ACTION
 individuals,                                           COMPLAINT

                    Plaintiffs,                         JURY DEMAND

 v.

 INTELENET AMERICA LLC (d/b/a
 Intelenet Global Services),

                    Defendant.


       Plaintiffs ANJELICA PICKETT, TAYLOR FETT, and MINDY CHURCH, individually

and on behalf of all others similarly situated, by and through their attorneys, hereby bring this

Collective and Class Action Complaint against Defendant INTELENET AMERICA LLC (d/b/a

Intelenet Global Services), and state as follows:

                                        INTRODUCTION

       1.       This is a collective and class action brought pursuant to 29 U.S.C. § 216(b) and

Fed. R. Civ. P. 23 by Plaintiffs ANJELICA PICKETT, TAYLOR FETT, and MINDY CHURCH

(“Plaintiffs”), individually and on behalf of all similarly situated persons employed by Defendant

INTELENET AMERICA LLC (d/b/a Intelenet Global Services) (“Defendant”), arising from

Defendant’s willful violations of the Fair Labor Standards Act (“FLSA”), 29 U.S.C. § 201 et seq.,

among other laws.

       2.       Defendant is a U.S.-based professional call answering service, providing call center

services to its customers.

       3.       Defendant employed Plaintiffs as non-exempt hourly call center employees

(hereinafter referred to as “customer service representatives” or “CSRs”). CSRs, including


                                                    1
             Case 2:19-cv-04574-PBT Document 1 Filed 10/03/19 Page 2 of 33



Plaintiffs, from Defendant’s brick-and-mortar call centers.

        4.       Upon information and belief, Defendant operates at least two brick-and-mortar call

centers from campus locations in Campbellsville, Kentucky and Fort Wayne, Indiana.

        5.       The U.S. Department of Labor (“DOL”) recognizes that call center jobs, like those

held by Defendant’s CSRs, are homogenous; in July 2008, it issued Fact Sheet #64 to alert call

center employees to some of the abuses that are prevalent in the industry. (Exhibit 1, DOL Fact

Sheet #64.)

        6.       One of those abuses, which is at issue in this case, is the employer’s refusal to pay

for work “from the beginning of the first principal activity of the workday to the end of the last

principal activity of the workday.” (Id.)

        7.       More specifically, DOL Fact Sheet #64 condemns an employer’s non-payment of

an employee’s necessary pre-shift activities: “An example of the first principal activity of the day

for agents/specialists/representatives working in call centers includes starting the computer to

download work instructions, computer applications and work-related emails.” (Id.) Additionally,

the FLSA requires that “[a] daily or weekly record of all hours worked, including time spent in

pre-shift and post-shift job-related activities, must be kept.” (Id.)

        8.       Defendant requires its hourly CSRs to work a full-time schedule, plus overtime.

However, Defendant does not compensate CSRs for all work performed; instead, Defendant only

pays the CSRs after they have loaded several essential software programs on their computers and

are available to accept calls. This policy results in CSRs not being paid for all time worked,

including overtime.

        9.       Defendant’s CSRs use multiple computer programs, software programs, and

applications in the course of performing their responsibilities. These programs and applications




                                                   2
          Case 2:19-cv-04574-PBT Document 1 Filed 10/03/19 Page 3 of 33



are an integral, indispensable, and important part of CSRs’ work, as they cannot perform their jobs

effectively without them.

       10.       Defendant’s CSRs perform the same basic job duties and are required to use the

same or similar computer programs, software programs, applications, and phone systems.

       11.       Defendant also required or permitted CSRs to perform off-the-clock work at the

end of their shifts when they were required to shut down and log-out of the essential computer

software used to perform their jobs.

       12.       The individuals Plaintiffs seek to represent in this action are current and former

brick-and-mortar customer service representatives who worked for Defendant and are similarly

situated to each other in terms of their common experience of Defendant’s violations of federal

and state law.

       13.       Defendant knew or could have easily determined how long it takes the CSRs to

complete their off-the-clock work, and Defendant could have properly compensated Plaintiffs and

the putative Collective and Class for this work, but did not.

       14.       In addition, Plaintiffs and other CSRs were victims of Defendant’s common policy

of failing to incorporate their “Incentive” and shift differential pay into their regular rates of pay,

for purposes of calculating their hourly overtime rates. As a result, there were many weeks

throughout the statutory period in which Plaintiff and other CSRs received an hourly rate for

overtime hours of less than “one and one-half times the[ir] regular rate,” in violation of the FLSA.

29 U.S.C. § 207(a)(1). See 29 U.S.C. § 207(e) (“As used in this section the ‘regular rate’ at which

an employee is employed shall be deemed to include all remuneration for employment paid to, or

on behalf of, the employee).

       15.       Plaintiffs seek a declaration that their rights, and the rights of the putative Collective




                                                     3
            Case 2:19-cv-04574-PBT Document 1 Filed 10/03/19 Page 4 of 33



and Classes were violated, an award of unpaid wages, an award of liquidated damages, injunctive

and declaratory relief, attendant penalties, and an award of attorneys’ fees and costs, and to ensure

that they and future workers will not be subjected by Defendant to such illegal conduct in the

future.

                                         JURISDICTION

          16.   This Court has subject matter jurisdiction over Plaintiffs’ FLSA claims pursuant to

28 U.S.C. § 1331 because Plaintiffs’ claims raise a federal question under 29 U.S.C. § 201, et seq.

          17.   Additionally, this Court has jurisdiction over Plaintiffs’ FLSA claims pursuant to

29 U.S.C. § 216(b), which provides that suit under the FLSA “may be maintained against any

employer . . . in any Federal or State court of competent jurisdiction.”

          18.   Moreover, this Court has original jurisdiction over this action pursuant to the Class

Action Fairness Act of 2005, 28 U.S.C. § 1332(d). This is a class action in which the aggregate

claims of the individual Class members exceed the sum value of $5,000,000 exclusive of interest

and costs, there are believed to be in excess of 100 Class members, and at least some members of

the proposed class have a different citizenship than Defendant.

          19.   Defendant’s annual sales exceed $500,000, and Defendant has more than two

employees; thus, the FLSA applies in this case on an enterprise basis. Defendant’s employees,

including Plaintiffs, engage in interstate commerce or in the production of goods for commerce;

therefore, they are also covered by the FLSA on an individual basis.

          20.   The Court has supplemental jurisdiction over Plaintiffs’ state law claims pursuant

to 28 U.S.C. § 1367 because the state law claims and the federal claims are so closely related that

they form part of the same case or controversy under Article III of the United States Constitution.

          21.   The Court is empowered to issue a declaratory judgment pursuant to 28 U.S.C. §§




                                                  4
           Case 2:19-cv-04574-PBT Document 1 Filed 10/03/19 Page 5 of 33



2201 and 2202.

        22.         The Court has personal jurisdiction over Defendant because Defendant is

incorporated in Pennsylvania.

                                                VENUE

        23.         Venue is proper in the Eastern District of Pennsylvania because Defendant resides

in this District.

                                               PARTIES

        24.         Plaintiff ANJELICA PICKETT (“Plaintiff Pickett”) is an Indiana resident who

worked for Defendant as a CSR in Fort Wayne, Indiana from March 2018 through October 2018.

Defendant compensated Plaintiff Pickett through the payment of an hourly wage, most recently at

the rate of $11.50 per hour. Plaintiff Pickett signed a consent form to join this collective action

lawsuit. (Exhibit 2, Pickett Consent to Join.)

        25.         Plaintiff TAYLOR FETT (“Plaintiff Fett”) is an Indiana resident who worked for

Defendant as a CSR, Team Lead and Effectiveness Coordinator in Fort Wayne, Indiana from June

2016 through November 2018. Defendant compensated Plaintiff Fett through the payment of an

hourly wage, most recently at the rate of $12.50 per hour. Plaintiff Fett signed a consent form to

join this collective action lawsuit. (Exhibit 3, Fett Consent to Join.)

        26.         Plaintiff MINDY CHURCH (“Plaintiff Church”) is a Kentucky resident who

worked for Defendant as a CSR, Supervisor, and Trainer in Campbellsville, Kentucky from May

2016 through April 2019. Defendant compensated Plaintiff Church through the payment of an

hourly wage, most recently at the rate of $12.60 per hour. Plaintiff Church signed a consent form

to join this collective action lawsuit. (Exhibit 4, Church Consent to Join.)

        27.         Defendant INTELENET AMERICA LLC is a Limited Liability Company




                                                    5
            Case 2:19-cv-04574-PBT Document 1 Filed 10/03/19 Page 6 of 33



incorporated in Philadelphia County, Pennsylvania (Entity Number 3153230) with a Principal

Office at 1001 28th Street South, Fargo, North Dakota 58103. Defendant is licensed to do business

in the state of Pennsylvania, and its registered agent for service of process in Pennsylvania is the

Pennsylvania Secretary of State.

          28.   Upon information and belief, Defendant is a wholly owned subsidiary of Intelenet

Global Services, a business process outsourcing and contact center provider firm headquartered in

Mumbai, India. (See generally https://www.intelenetglobal.com/ (last visited on August 29,

2018).)

          29.   Upon information and belief, Defendant has employed hundreds, if not thousands,

of CSRs throughout the United States in the last three years.

                                   GENERAL ALLEGATIONS

          30.   As CSRs for Defendant, Plaintiffs are responsible for, among other things,

responding to inbound telephone calls from card members of Defendant’s clients—such as

American Express—and assisting those card members who want to redeem their reward points to

book trips. Plaintiffs’ responsibilities include providing travel options, booking travel, assisting

with navigation of the travel website, and cancelling trips.

          31.   Defendant used a number of titles to refer to CSRs, including, but not limited to:

Agents and Travel Care Professionals.

          32.   Upon information and belief, all CSRs were hourly, non-exempt employees.

          33.   Defendant’s CSRs use similar computer networks, software programs, and

applications in the course of performing their job responsibilities. These programs and applications

are integral and an important part of the CSRs’ work, and they cannot perform their jobs without

them.




                                                 6
          Case 2:19-cv-04574-PBT Document 1 Filed 10/03/19 Page 7 of 33



        34.     Defendant’s CSRs received substantially the same training, were subject to the

same disciplinary policies, and were subject to quality assurance reviews based on the same or

similar criteria.

        35.     Defendant expressly instructed and trained CSRs to have all their computer

networks, software programs, and applications opened and ready at the start of their scheduled

shifts and before they changed their status to “Ready” or “Auto In” to receive incoming calls.

        36.     Defendant enforced this policy through its quality assurance grading system.

        37.     Defendant’s Quality Assurance Team (“QAT”) monitored and used a point system

to grade CSRs’ calls.

        38.     For example, before a CSR could service a customer, they were required to verify

the customer’s identity by asking security questions. If the CSR failed to verify the customer’s

identify, they were marked down by the QAT. As a result, CSRs needed to have all of their work

applications up and running to avoid a mark down.

        39.     Similarly, the maximum hold time permitted by Defendant was three to four

minutes per hold. If the CSR placed a customer on hold for longer than three to four minutes

without checking back in with the customer, they were marked down by the QAT. This policy

reinforced that CSRs were required to have all computer networks, software programs, and

applications opened and ready at the time they changed their status to “Ready” or “Auto In.”

        40.     Defendant used the computer program “XactTime” to track CSRs’ hours worked

for purposes of compensation.

        41.     Upon information and belief, XactTime had several paid and unpaid statuses.

        42.     Defendant expressly instructed Plaintiffs and all other CSRs that they should not

be in a paid state within the program XactTime unless they were prepared to field phone calls.




                                                7
         Case 2:19-cv-04574-PBT Document 1 Filed 10/03/19 Page 8 of 33



       A.        Pre-Shift Off-the-Clock Work

       43.       Pursuant to Defendant’s policies, training, and direction, Plaintiffs and all other

CSRs are required to start up and log into various secure computer programs, software programs,

and applications in order to access information. The pre-shift startup and login process takes

substantial time on a daily basis with said time approximating 15 minutes per shift, or even longer

when technical issues arise. Before clocking in, Plaintiffs and each CSR must undertake the

following essential work tasks in chronological order:

             1) CSRs must locate their workstation and turn-on/warm-up their computer.

             2) CSRs must log into their computer and Microsoft Windows according to the
                following regimented process:

                     a. Once the computer finishes booting up, a McAfee Endpoint Encryption box
                        will appear. CSRs must enter their AD username in the User name box then
                        hit Enter.

                     b. Enter McAfee Encryption password in the Password box and hit Enter.

                     c. Click on “OK” on the Windows warning message screen.

                     d. When the Windows login box comes up, click on “Switch User.”

                     e. Click on the “Network Logon” icon in the lower right corner.

                     f. Windows will then load.

             3) Once they complete the Computer/Windows login steps, CSRs must launch the
                required software programs used for their work so that they are prepared to take
                calls (i.e., are “phone ready”) at the start of their shift. The required steps entail the
                following:

                     a. CSRs must wait for Cisco IP Communicator to automatically load.

                     b. Open Firefox.

                     c. Launch and sign into ADT (software program used to verify a customer’s
                        identity and to log, book, change, modify or cancel reservations).

                     d. Launch Internet Explorer and then search for, open and sign into the LMS
                        Learn Center and Ask webpages.



                                                    8
            Case 2:19-cv-04574-PBT Document 1 Filed 10/03/19 Page 9 of 33



                   e. Sign into Spark (an inter-office communication system) and join two
                      assigned chatrooms (one is a group chat assigned to CSRs according to their
                      last name and the other is a group chat comprising the CSRs’ team members
                      and team leader).

                   f. Open softphone system (Voyager), input login numbers, but do not hit login
                      until the next step is complete.

                   g. Open a new tab in Internet Explorer and login to XactTime.

                   h. Click on the open Voyager window, select “Login,” change status to
                      “Ready” and begin receiving calls.

       44.      Defendant’s CSRs complete this process before clocking in each shift, meaning that

they perform off-the-clock work approximating 15 minutes per shift without compensation.

       45.      The unpaid off-the-clock work performed prior to each shift by Plaintiffs and other

CSRs directly benefits Defendant, and the tasks undertaken in connection with the off-the-clock

work are integral and indispensable to their job duties and responsibilities as CSRs.

       B.       Meal-Period Off-the-Clock Work

       46.      Defendant provides Plaintiffs and the CSRs with one unpaid meal break per shift.

       47.      In order to deduct an unpaid meal period from an employees’ compensable time,

an employee must be completely relieved of his or her employment duties for the entire lunch

break. 29 CFR 785.19(a) states:

       Bona fide meal periods. Bona fide meal periods are not work time. Bona fide meal
       periods do not include coffee breaks or time for snacks. These are rest periods. The
       employee must be completely relieved from duty for the purposes of eating regular
       meals. Ordinarily 30 minutes or more is long enough for a bona fide meal period.
       A shorter period may be long enough under special conditions. The employee is
       not relieved if he is required to perform any duties, whether active or inactive, while
       eating. For example, an office employee who is required to eat at his desk or a
       factory worker who is required to be at his machine is working while eating.
       (Emphasis added).

       48.      However, Defendant does not provide Plaintiffs and the CSRs with a legitimate

bona fide meal period because it requires Plaintiffs and the CSRs to return to their computer



                                                 9
            Case 2:19-cv-04574-PBT Document 1 Filed 10/03/19 Page 10 of 33



stations prior to the end of their meal periods and then to spend off-the-clock time logging back

into the necessary computer/software programs and applications needed to begin taking customer

calls promptly at the end of their scheduled meal periods.

         49.    The work performed by Plaintiffs and Defendant’s CSRs during their unpaid meal

periods takes substantial time on a daily basis with said time ranging from one to ten minutes per

day, or more, depending on whether they were kicked out of their computer programs while on

lunch.

         C.     Other Mid-Shift Off-the-Clock Work

         50.    CSRs were often required to perform additional mid-shift off-the-clock work when

they experienced technical difficulties with Defendant’s software programs, servers, systems or

applications.

         51.    Pursuant to Defendant’s policies, training, and direction, CSRs are required to log

out of Defendant’s software programs, systems, and applications (including the timekeeping

system) and inform a team leader when they experience technical difficulties. The CSR is then

given a ticket number and instructed to call the help desk. The help desk will trouble shoot the

technical issues with the CSR and get the CSR logged back into the system. If the help desk does

not answer, the CSR must sit at his or her workstation and wait for the help desk to return the call.

These activities take a substantial amount of time—generally, up to 20 minutes or more per

incident.

         52.    So long as it takes seven minutes or less to resolve the technical issue, CSRs are

paid for this time. If, however, it takes longer than seven minutes to resolve the technical issue,

Defendant maintained a common policy and practice of not paying CSRs for this time.

         53.    Generally, mid-shift technical difficulties will take at least 20 or more minutes to




                                                 10
         Case 2:19-cv-04574-PBT Document 1 Filed 10/03/19 Page 11 of 33



resolve because resolution typically requires Defendant to furnish the CSR with a new password

for the ADT software program, and there is a 20-minute lag between the time that a new ADT

password is requested and the time that it is received. Thus, CSRs are rarely, if ever, compensated

for their time spent resolving mid-shift technical issues.

       54.     Notwithstanding the fact that technical difficulties are invariably the product of

Defendant’s software programs, servers, systems or applications, Defendant maintains a common

policy and practice pursuant to which it does not pay its CSRs for time spent resolving technical

issues where such time exceeds seven minutes. This policy results in CSRs not being paid for all

time worked, including overtime.

       D.      Post-Shift Off-the-Clock Work

       55.     Pursuant to Defendant’s policies, training and direction, Plaintiffs and all other

CSRs are required to shut down and logout of certain computer programs and applications they

use during their shift after they log-out of Defendant’s timekeeping system. The post-shift logout

and shutdown process takes substantial time on a daily basis with said time ranging from three to

four minutes per shift, but can take as long as ten minutes if the CSR experiences technical

problems with the computer/software/applications.

       56.     Pursuant to Defendant’s policies, training and direction, Plaintiffs and the CSRs are

not allowed to begin the shutdown and log-out process until after their shifts end and after they

clock out of Defendant’s timekeeping system. In this regard, Defendant requires Plaintiffs and the

CSRs to clock out of the timekeeping system right at the end of their scheduled shifts, as opposed

to when they finish performing all work activities and tasks.

       57.     In fact, if a CSR ignores Defendant’s directive and clocks out of the timekeeping

system after completing the shut down and logout process, Defendant will adjust the CSR’s clock-




                                                 11
         Case 2:19-cv-04574-PBT Document 1 Filed 10/03/19 Page 12 of 33



out time to coincide with the CSR’s scheduled end of shift time.

       58.     Consequently, Defendant maintains a common plan and policy pursuant to which

it fails to pay CSRs for no less than three to four minutes per day of work performed in connection

with their end of shift shutdown and log-out activities.

       59.     The unpaid off-the-clock work performed subsequent to each shift by Plaintiffs and

other CSRs directly benefits Defendant, and the tasks undertaken in connection with the off-the-

clock work are integral and indispensable to their job duties and responsibilities as CSRs.

       F.      If a CSR is Tardy for Work, Defendant Rounds Their Time to the Next
               Quarter Hour

       60.     In addition to the above-described pre-, mid-, and post-shift off-the-clock work,

Defendant expressly instructed Plaintiffs and all other CSRs that if they are “tardy” for their shift—

defined as “logging on the phones more than 3 minutes late for the start of a shift and returning

late from project time, training, breaks, meals, etc.”—the tardy is “rounded up to the next quarter

hour and counted towards accumulated unscheduled hours balance. Example: 7 minutes late will

be counted as .25 hours tardy; 16 minutes late will be counted as .50 hours tardy.” (Exhibit 5

Employee Handbook – October 2013 – Page 31 of 56 – Version 1.4 updated June 2017)

       61.     For example, if a CSR logs onto the phones at 8:04 for an 8:00 shift, the CSR will

be considered four minutes late and will be counted as .25 hours tardy. (Id.) The 15-minute tardy

“will be deducted from an employee’s applicable and available PTO. If no PTO is available, time

is unpaid.” (Exhibit 5 (emphasis added).)

       62.     Importantly, CSRs will be “tardy” if they begin the pre-shift start-up/login process

at their scheduled start time. As noted above, the pre-shift startup and login process takes

approximately 15 minutes per shift. Thus, if a CSR turns on their computer promptly at the start

of a scheduled 8:00 shift, they will complete the pre-shift login process and log onto the phones at



                                                 12
         Case 2:19-cv-04574-PBT Document 1 Filed 10/03/19 Page 13 of 33



approximately 8:15. Pursuant to Defendant’s policies and procedures, the CSR will be considered

15 minutes late which will be counted as .50 hours tardy. (Exhibit 5) The 30-minute tardy will be

deducted from the CSR’s PTO; if no PTO is available, the time is unpaid. (Exhibit 5.) Thus, in

order to avoid being “tardy” for their shifts, CSRs must begin their pre-shift start-up/login activities

at least 12 minutes before their scheduled shift.

        63.     Consequently, Defendant maintains a common plan and policy pursuant to which

it penalizes CSRs for being “tardy” by rounding the tardy to the next quarter hour, counting it

towards an “accumulated unscheduled hours balance,” and deducting the balance from the CSRs’

PTO bank. If no PTO is available, Defendants dock the CSRs’ pay. This blatantly illegal policy

results in CSRs not being paid for all time worked, including overtime.

        G.      Defendant Benefitted from the Uncompensated Off-the-Clock Work

        64.     At all relevant times, Defendant directed and directly benefited from the work

performed by Plaintiffs and similarly situated employees in connection with the above-described

pre-, mid-, and post-shift activities performed by Plaintiffs and other CSRs.

        65.     At all relevant times, Defendant controlled the work schedules, duties, protocols,

applications, assignments and employment conditions of Plaintiffs and other CSRs.

        66.     At all relevant times, Defendant was able to track the amount of time Plaintiffs and

the other CSRs spent in connection with the pre-, mid-, and post-shift activities. However,

Defendant failed to do so and failed to compensate Plaintiffs and other CSRs for the off-the-clock

work they performed.

        67.     At all relevant times, Plaintiffs and the CSRs were non-exempt hourly employees,

subject to the requirements of the FLSA.

        68.     At all relevant times, Defendant used its attendance and adherence policies against




                                                    13
         Case 2:19-cv-04574-PBT Document 1 Filed 10/03/19 Page 14 of 33



Plaintiffs and the CSRs in order to pressure them into performing the pre-, mid-, and post-shift off-

the-clock work.

       69.     Defendant expressly trained and instructed Plaintiffs and its other CSRs to perform

the above-described pre-shift activities before clocking into Defendant’s timekeeping system and

their shift’s scheduled start time to ensure they were prepared to take calls (i.e., were “phone

ready”) at the moment their shifts began.

       70.     At all relevant times, Defendant’s policies and practices deprived Plaintiffs and the

CSRs of wages owed for the pre-, mid-, and post-shift activities they performed. Because

Defendant’s CSRs typically worked 40 hours or more in a workweek, Defendant’s policies and

practices also deprived them of overtime pay.

       71.     Defendant knew or should have known that the time spent by Plaintiffs and other

CSRs in connection with the pre-, mid-, and post-shift activities is compensable under the law.

Indeed, in light of the explicit DOL guidance cited above, there is no conceivable way for

Defendant to establish that it acted in good faith.

       72.     Despite knowing Plaintiffs and other CSRs performed work before and after their

scheduled shifts and during their meal periods, Defendant failed to make any effort to stop or

disallow the off-the-clock work and instead suffered and permitted it to happen.

       73.     Unpaid wages related to the off-the-clock work described herein is owed to

Plaintiffs and the CSRs at the FLSA mandated overtime premium of one and one-half their regular

hourly rate because Plaintiffs and the CSRs regularly worked in excess of 40 hours in a workweek.

       H.      Defendant Failed to Include Incentive and Shift Differential Pay in its
               Calculation of CSRs’ Overtime Rates

       74.     As non-exempt employees, Plaintiffs and other CSRs were entitled to full

compensation for all overtime hours worked at a rate of 1.5 times their “regular rate” of pay.



                                                 14
            Case 2:19-cv-04574-PBT Document 1 Filed 10/03/19 Page 15 of 33



           75.   Under FLSA, the regular rate is the “keystone” to calculating the overtime rate.

Walling v. Youngerman-Reynolds Hardwood Co., 325 U.S. 419 (1945). It is “the hourly rate

actually paid the employee for the normal, nonovertime workweek for which he is employed.” 29

C.F.R. § 778.108.

           76.   No matter how an employee is paid—whether by the hour, by the piece, on a

commission, or on a salary—the employee’s compensation must be converted to an equivalent

hourly rate from which the overtime rate can be calculated. 29 C.F.R. § 778.109. “The regular

hourly rate of pay is determined by dividing the employee’s total remuneration for employment

(except statutory exclusions) in any workweek by the total number of hours actually worked by

the employee in that workweek for which such compensation was paid.” Id.

           77.   29 C.F.R. § 548.502 provides that “[e]xtra overtime compensation must be

separately computed and paid on payments such as bonuses or shift differentials which are not

included in the computation of the established basic rate….”

           78.   There is a statutory presumption that remuneration in any form must be included in

the regular rate calculation. The burden is on Defendant to establish that any payment should be

excluded. Madison v. Resources for Human Dev. Inc., 233 F.3d 187 (3rd Cir. 2000). Thus,

determining the regular rate starts from the premise that all payments made to Plaintiffs and other

CSRs for work performed are included in the base calculation unless specifically excluded by

statute.

           79.   Once the total amount of an employee’s “regular” compensation is deduced, “the

determination of the regular rate becomes a matter of mathematical computation.” Walling v.

Youngerman-Reynolds Hardwood Co., 325 U.S. 419, 425 (1945). The regular rate must be

expressed as an hourly rate because, although any method of compensating an employee is




                                                 15
            Case 2:19-cv-04574-PBT Document 1 Filed 10/03/19 Page 16 of 33



permitted, the FLSA imposes its overtime requirements in terms of hourly wages. Thus, if

necessary, an employer must convert an employee’s wages to rate per hour to determine

compliance with the statute.

       80.       Plaintiffs’ and other CSRs’ “total remuneration” included not only their hourly pay,

but also their incentive pay and shift-differential pay, in weeks in which they received such

compensation.

       81.       However, Defendant completely failed to incorporate the incentive pay and shift-

differential pay paid to Plaintiffs and other CSRs into its regular hourly rate calculations, which

caused Plaintiffs and other CSRs to receive an overtime rate in such weeks that was less than one

and one-half times their regular rate.

       82.       Defendant knew or should have known that it was unlawful to exclude incentive

pay and shift differential pay from CSRs’ regular hourly rate calculations.

       I.        Exemplary Pay-Periods to Illustrate Overtime Violations

       83.       An example of specific workweeks where Defendant failed to include incentive and

shift differential pay in its calculation of CSRs’ overtime rates (as mandated by the FLSA) includes

the following:

                               Pay Period of 09/02/2018 to 09/15/2018

       •     Plaintiff Pickett was paid at a rate of $11.25 per hour for her 80 regular hours, $16.875
             per hour for 7.17 overtime hours, $0.50 per hour for 3.5 hours in “2nd Shift Diff, $1.00
             per hour for 0.5 hours in “3rd Shift Diff” pay, and $28.67 in “Incentive” pay.

       •     Defendant used the regular rate of pay of $11.25 per hour to calculate Plaintiff Pickett’s
             overtime rate of $16.875 per hour. This was unlawful because Plaintiff Pickett’s regular
             rate – and thus her overtime rate – failed to account for the incentive and shift
             differential pay that Plaintiff Pickett received.

(Exhibit 6, Pickett Pay Stub.)

                               Pay Period of 10/14/2018 to 10/27/2018


                                                  16
           Case 2:19-cv-04574-PBT Document 1 Filed 10/03/19 Page 17 of 33




       •     Plaintiff Fett was paid at a rate of $12.50 per hour for her 80 regular hours, $18.75 per
             hour for 4.27 overtime hours, $0.50 per hour for 10.3 hours in “2nd Shift Diff, $1.00
             per hour for 24.43 hours in “3rd Shift Diff” pay, $1.48 per hour for 0.23 hours in
             “3rdshiftdiffot” pay, and $200.49 in “Incentive” pay.

       •     Defendant used the regular rate of pay of $12.50 per hour to calculate Plaintiff Fett’s
             overtime rate of $18.75 per hour. This was unlawful because Plaintiff Fett’s regular
             rate – and thus her overtime rate – failed to account for the incentive and shift
             differential pay that Plaintiff Fett received.

(Exhibit 7, Fett Pay Stub.)

                              Pay Period of 04/14/2019 to 04/27/2019

       •     Plaintiff Church was paid at a rate of $12.60 per hour for her 72.37 regular hours,
             $18.90 per hour for 0.9 overtime hours, $0.50 per hour for 19.3 hours in “2nd Shift
             Diff, $1.00 per hour for 19.35 hours in “3rd Shift Diff” pay, and $1.50 per hour for 0.9
             hours in “3rdshiftdiffot” pay.

       •     Defendant used the regular rate of pay of $12.60 per hour to calculate Plaintiff Church’s
             overtime rate of $18.90 per hour. This was unlawful because Plaintiff Church’s regular
             rate – and thus her overtime rate – failed to account for shift differential pay that
             Plaintiff Church received.

(Exhibit 8, Church Pay Stub.)

       J.       Defendant Failed to Provide its CSRs with Promised Travel Benefits

       84.      As part of Defendant’s offer of employment and CSRs’ acceptance of such offer,

Plaintiffs and all other CSRs were promised certain benefits, including International Airlines

Travel Agent Network (“IATAN”) travel benefits (up to 30% discounts/savings on select airfares,

hotels and more).

       85.      At all relevant times, Defendant failed to provide the promised IATAN travel

benefits to Plaintiffs and all other CSRs.

       86.      On numerous occasions, Plaintiffs contacted (via telephone, email and chat room)

Defendant’s supervisors, management personnel, and human resources department to inquire

about the promised travel benefits. On each such occasion, Defendant’s representatives either (a)


                                                  17
         Case 2:19-cv-04574-PBT Document 1 Filed 10/03/19 Page 18 of 33



failed to respond to their inquiry, or (b) failed to direct them to, or provide them with information

sufficient to access their promised benefits.

       87.     The IATAN travel benefits were explicitly promised to Plaintiffs and all other

CSRs as an incentive to induce them to work for Defendant. Thus, the promised benefits represent

valid consideration in exchange for the CSRs’ promise to work for Defendant and were part of the

overall compensation and benefits package that Defendant offered (and CSRs accepted) as part of

the parties’ agreement to forge an employer/employee relationship.

       88.     Defendant was contractually obligated to provide Plaintiffs and all other CSRs with

all of the compensation/benefits that were promised to them (and that the CSRs accepted) as part

of the parties’ agreement to forge an employer/employee relationship.

       89.     To this day, Defendant continues to offer IATAN travel benefits to its prospective

CSRs and advertises such benefits on various online CSR job postings.

       90.     Defendant breached its contracts with Plaintiffs and all other CSRs by, inter alia,

failing to provide them with the promised IATAN travel benefits.

                       FLSA COLLECTIVE ACTION ALLEGATIONS

       91.     Plaintiffs bring this action pursuant to 29 U.S.C. § 216(b) of the FLSA on their own

behalf and on behalf of:

       All similarly situated current and former hourly brick-and-mortar Customer
       Service Representatives who worked for Defendant at any time within three years
       from the date this lawsuit was filed through judgment.
(hereinafter referred to as the “FLSA Collective”). Plaintiffs reserve the right to amend this

definition if necessary.

       92.     Defendant is liable under the FLSA for, inter alia, failing to properly compensate

Plaintiffs and other similarly situated CSRs.

       93.     Excluded from the proposed FLSA Collective are Defendant’s executives,


                                                 18
         Case 2:19-cv-04574-PBT Document 1 Filed 10/03/19 Page 19 of 33



administrative and professional employees, including computer professionals and outside

salespersons.

        94.     Consistent with Defendant’s policy and pattern or practice, Plaintiffs and the

members of the FLSA Collective were not paid premium overtime compensation when they

worked beyond 40 hours in a workweek.

        95.     Defendant assigned and/or was aware of all of the work that Plaintiffs and the

members of the FLSA Collective performed.

        96.     As part of its regular business practices, Defendant intentionally, willfully, and

repeatedly engaged in a pattern, practice, and/or policy of violating the FLSA with respect to

Plaintiffs and the members of the FLSA Collective. This policy and pattern or practice includes,

but is not limited to:

                a. Willfully failing to pay its employees, including Plaintiffs and the
                   members of the FLSA Collective, premium overtime wages for hours
                   worked in excess of 40 hours per workweek;

                b. Willfully failing to record all of the time that its employees, including
                   Plaintiffs and the members of the FLSA Collective, worked for the
                   benefit of Defendant.

                c. Willfully failing to calculate CSRs’ overtime pay by including incentive
                   pay and shift differential pay in calculating their regular rates of pay.

        97.     Defendant is aware or should have been aware that federal law required it to pay

Plaintiffs and the members of the FLSA Collective overtime premiums for hours worked in excess

of 40 per workweek.

        98.     Defendant’s unlawful conduct has been widespread, repeated, and consistent.

        99.     A collective action under the FLSA is appropriate because the employees described

above are “similarly situated” to Plaintiffs under 29 U.S.C. § 216(b). The employees on behalf of

whom Plaintiffs bring this collective action are similarly situated because (a) they have been or



                                                19
         Case 2:19-cv-04574-PBT Document 1 Filed 10/03/19 Page 20 of 33



are employed in the same or similar positions; (b) they were or are performing the same or similar

job duties; (c) they were or are subject to the same or similar unlawful practices, policy, or plan;

and (d) their claims are based upon the same factual and legal theories.

        100.    The employment relationships between Defendant and every proposed FLSA

Collective member are the same and differ only by name, location, and rate of pay. The key issues

– the amount of uncompensated pre-shift start-up/log-in time, unpaid meal period time, and the

amount of post-shift shut-down/log-out time owed to each employee – do not vary substantially

among the proposed FLSA Collective members.

        101.    Many similarly situated current and former CSRs have been underpaid in violation

of the FLSA and would benefit from the issuance of a court-supervised notice of this lawsuit and

the opportunity to join it.

        102.    This notice should be sent to the FLSA Collective pursuant to 29 U.S.C. § 216(b).

        103.    Those similarly situated employees are known to Defendant, are readily identifiable

and can be located through Defendant’s records.

        104.    Plaintiffs estimate the proposed FLSA Collective, including both current and

former employees over the relevant period, will include several hundred, if not thousands, of

workers. The precise number of FLSA Collective members should be readily available from a

review of Defendant’s personnel and payroll records.

                          RULE 23 CLASS ACTION ALLEGATIONS

        105.    Plaintiffs Pickett and Fett bring this action pursuant to Fed. R. Civ. P. 23(b)(3) on

their own behalf and on behalf of:

        All similarly situated current and former hourly brick-and-mortar Customer
        Service Representatives who worked for Defendant in Indiana at any time within
        the relevant statutory period through judgment.
(hereinafter referred to as the “Rule 23 Indiana Class”). Plaintiffs reserve the right to amend the


                                                 20
         Case 2:19-cv-04574-PBT Document 1 Filed 10/03/19 Page 21 of 33



putative class definition if necessary.

       106.    Plaintiff Church brings this action pursuant to Fed. R. Civ. P. 23(b)(3) on their own

behalf and on behalf of:

       All similarly situated current and former hourly brick-and-mortar Customer
       Service Representatives who worked for Defendant in Kentucky at any time
       within the relevant statutory period through judgment.
(hereinafter referred to as the “Rule 23 Kentucky Class”). Plaintiffs reserve the right to amend the

putative class definition if necessary.

       107.    The members of the Rule 23 Classes are so numerous that joinder of all Rule 23

Class members in this case would be impractical. Plaintiffs reasonably estimate there are hundreds,

if not thousands, of Rule 23 Class members. Rule 23 Class members should be easy to identify

from Defendant’s computer systems and electronic payroll and personnel records.

       108.    There is a well-defined community of interest among Rule 23 Class members and

common questions of law and fact predominate in this action over any questions affecting

individual members of the Rule 23 Class. These common legal and factual questions include, but

are not limited to, the following:

               a.      Whether the time Rule 23 Class members spent on pre-shift activities prior
                       to clocking in for each shift is compensable time;

               b.      Whether the time Rule 23 Class members spent on post-shift activities
                       subsequent to clocking out for each shift is compensable time;

               c.      Whether Rule 23 Class members are owed wages for time spent performing
                       off-the-clock work activities, and if so, the appropriate amount thereof; and

               d.      Whether Defendant’s non-payment of wages for all compensable time
                       amounted to a breach of contract.

       109.    Plaintiffs’ claims are typical of those of the Rule 23 Class in that they and all other

Rule 23 Class members suffered damages as a direct and proximate result of Defendant’s common

and systemic payroll policies and practices. Plaintiffs’ claims arise from the same policies,


                                                 21
         Case 2:19-cv-04574-PBT Document 1 Filed 10/03/19 Page 22 of 33



practices, promises and course of conduct as all other Rule 23 Class members’ claims, and their

legal theories are based on the same legal theories as all other Rule 23 Class members.

       110.    Plaintiffs will fully and adequately protect the interests of the Rule 23 Classes and

have retained counsel who are qualified and experienced in the prosecution of nationwide wage

and hour class actions. Neither Plaintiffs nor their counsel have interests that are contrary to, or

conflicting with, the interests of the Rule 23 Classes.

       111.    A class action is superior to other available methods for the fair and efficient

adjudication of this controversy because, inter alia, it is economically infeasible for Rule 23 Class

members to prosecute individual actions of their own given the relatively small amount of damages

at stake for each individual along with the fear of reprisal by their employer. Prosecution of this

case as a Rule 23 Class action will also eliminate the possibility of duplicative lawsuits being filed

in state and federal courts throughout the nation.

       112.    This case will be manageable as a Rule 23 Class action. Plaintiffs and their counsel

know of no unusual difficulties in this case, and Defendant has advanced, networked computer

and payroll systems that will allow the class, wage, and damages issues in this case to be resolved

with relative ease.

       113.    Because the elements of Rule 23(b)(3) are satisfied in this case, class certification

is appropriate. Shady Grove Orthopedic Assoc., P.A. v. Allstate Ins. Co., 559 U.S. 393; 130 S. Ct.

1431, 1437 (2010) (“[b]y its terms [Rule 23] creates a categorical rule entitling a plaintiff whose

suit meets the specified criteria to pursue his claim as a class action”).

       114.    Because Defendant acted and refused to act on grounds that apply generally to the

Rule 23 Classes and declaratory relief is appropriate in this case with respect to the Rule 23 Classes

as a whole, class certification pursuant to Rule 23(b)(2) is also appropriate.




                                                  22
         Case 2:19-cv-04574-PBT Document 1 Filed 10/03/19 Page 23 of 33



                                             COUNT I
                              (29 U.S.C. § 216(b) Collective Action)
                          (Violation of the FLSA, 29 U.S.C. § 207(a)(1))
                           FAILURE TO PAY OVERTIME WAGES

        115.    Plaintiffs re-allege and incorporate all previous paragraphs herein.

        116.    At all times relevant to this action, Defendant was engaged in interstate commerce,

or in the production of goods for commerce, as defined by the FLSA.

        117.    At all times relevant to this action, Plaintiffs and the FLSA Collective were

“employees” of Defendant within the meaning of 29 U.S.C. § 203(e)(1) of the FLSA.

        118.    Plaintiffs and the FLSA Collective, by virtue of their job duties and activities

actually performed, are all non-exempt employees.

        119.    Plaintiffs and the FLSA Collective either: (1) engaged in commerce; or (2) engaged

in the production of goods for commerce; or (3) were employed in an enterprise engaged in

commerce or in the production of goods for commerce.

        120.    At all times relevant to this action, Defendant “suffered or permitted” Plaintiffs and

the FLSA Collective to work and thus “employed” them within the meaning of 29 U.S.C. § 203(g)

of the FLSA.

        121.    At all times relevant to this action, Defendant required Plaintiffs and the FLSA

Collective to off-the-clock work, but failed to pay these employees the federally mandated overtime

compensation for the off-the-clock work.

        122.    The off-the-clock work performed every shift by Plaintiffs and the FLSA Collective

is an essential part of their jobs, and these activities and the time associated with these activities are

not de minimis.

        123.    In workweeks where Plaintiffs and other FLSA Collective members worked 40

hours or more, the uncompensated off-the-clock work time, and all other overtime should have



                                                   23
         Case 2:19-cv-04574-PBT Document 1 Filed 10/03/19 Page 24 of 33



been paid at the federally mandated rate of 1.5 times each employee’s regularly hourly wage,

including shift differential and incentive pay where applicable. 29 U.S.C. § 207.

       124.    Defendant failed to incorporate the incentive pay and shift-differential pay paid to

Plaintiffs and other FLSA Collective members into its regular hourly rate calculations, which

caused Plaintiffs and other FLSA Collective members to receive an overtime rate in such weeks

that was less than one and one-half times their regular rate.

       125.    Defendant’s violations of the FLSA were knowing and willful. Defendant knew or

could have determined how long it takes for its CSRs to perform their off-the-clock work. Further,

Defendant could have easily accounted for and properly compensated Plaintiffs and the FLSA

Collective for these work activities, but did not. Likewise, Defendant knew that it was required to

include Plaintiffs’ and other FLSA Collective members’ incentive pay and shift differential pay

into its regular hourly rate calculations, or recklessly discarded its obligation to do so.

       126.    The FLSA, 29 U.S.C. § 216(b), provides that as a remedy for a violation of the Act,

an employee is entitled to his or her unpaid wages (including unpaid overtime), plus an additional

equal amount in liquidated damages (double damages), plus costs and reasonable attorneys’ fees.

                                       COUNT II
 (Brought by Plaintiffs ANJELICA PICKETT and TAYLOR FETT Individually and as a
                        Class Action Pursuant to Fed. R. Civ. P. 23)
        (Breach of Indiana Wage Payment Statute, Ind. Code § 22-2-5-1, et seq.)
                     FAILURE TO PAY STRAIGHT-TIME WAGES

       127.    Plaintiffs re-allege and incorporate all previous paragraphs herein.

       128.    Indiana Code § 22-2-5-1 states in relevant part:

       Payment shall be made for all wages earned to a date not more than ten (10)
       business days prior to the date of payment.

Ind. Code § 22-2-5-1(b).

       129.    Defendant is an “employer” within the meaning of the Indiana Code.




                                                  24
         Case 2:19-cv-04574-PBT Document 1 Filed 10/03/19 Page 25 of 33



       130.    Plaintiffs Pickett and Fett and members of the Rule 23 Indiana Class are

“employees” within the meaning of the Indiana Code.

       131.    Defendant agreed to pay to pay Plaintiffs Pickett and Fett and members of the Rule

23 Indiana Class for all hours worked, as evidenced by Defendant paying them an hourly rate of

pay, furnishing them paystubs showing their agreed hourly rates, and instructing them to use

Defendant’s time-keeping system in order to be paid, or not paid, for any time.

       132.    Defendant promulgated a formal (but ineffectual) policy of paying Plaintiffs Pickett

and Fett and members of the Rule 23 Indiana Class for all hours worked, as evidenced by

Defendant paying them an hourly rate of pay, furnishing them paystubs showing their agreed

hourly rates, and instructing them to use Defendant’s time-keeping system in order to be paid, or

not paid, for any time.

       133.    Defendant failed to pay Pickett and Fett and members of the Rule 23 Indiana Class

for all hours worked, contrary to the foregoing agreement and formal policy.

       134.    Plaintiffs Pickett and Fett, individually and on behalf of the Rule 23 Indiana Class,

demand judgment against Defendant for total unpaid amounts, liquidated damages, pre-judgment

interest, costs, reasonable attorney’s fees and such other and further relief as may be just and proper

pursuant to Ind. Code § 22-2-5-1.

                                     COUNT III
 (Brought by Plaintiff MINDY CHURCH Individually and as a Class Action Pursuant to
                                 Fed. R. Civ. P. 23)
                             (Violation of KRS 337.285)
                       FAILURE TO PAY OVERTIME WAGES

       135.    Plaintiffs re-allege and incorporate all previous paragraphs herein.

       136.    KRS 337.285 provides:

               No employer shall employ any of his employees for a work week
               longer than forty (40) hours, unless such employee receives
               compensation for his employment in excess of forty (40) hours in a


                                                  25
         Case 2:19-cv-04574-PBT Document 1 Filed 10/03/19 Page 26 of 33



               work week at a rate of not less than one and one-half (1- ½ ) times
               the hourly wage rate at which he is employed.

       137.    Plaintiff Church and other members of the Rule 23 Kentucky Class regularly

worked over forty (40) hours a week as required by Defendant.

       138.    At all times relevant to this action, Defendant required Plaintiff Church and other

members of the Rule 23 Kentucky Class to perform off-the-clock work, but failed to pay these

employees the federally mandated overtime compensation for the off-the-clock work.

       139.    The off-the-clock work performed by Plaintiff Church and other members of the

Rule 23 Kentucky Class is an essential part of their jobs, and these activities and the time associated

with these activities are not de minimis.

       140.    In workweeks where Plaintiff Church and other members of the Rule 23 Kentucky

Class worked 40 hours or more, the uncompensated off-the-clock work time, and all other overtime

should have been paid at the federally mandated rate of 1.5 times each employee’s regularly hourly

wage, including shift differentials and incentive pay where applicable. 29 U.S.C. § 207.

       141.    Defendant failed to incorporate the incentive pay and shift-differential pay paid to

Plaintiff Church and other members of the Rule 23 Kentucky Class into its regular hourly rate

calculations, which caused Plaintiff Church and other members of the Rule 23 Kentucky Class to

receive an overtime rate in such weeks that was less than one and one-half times their regular rate.

       142.    Defendant’s failure to pay Plaintiff Church and other members of the Rule 23

Kentucky Class proper overtime wages was not done in good faith, or in conformity with or in

reliance on any written administrative regulation, order, ruling, approval, or interpretation by the

Kentucky Labor Cabinet, or any administrative practice or enforcement policy of such

departments.

       143.    As a result of Defendant’s violations of KRS, Plaintiff Church and other members



                                                  26
         Case 2:19-cv-04574-PBT Document 1 Filed 10/03/19 Page 27 of 33



of the Rule 23 Kentucky Class are entitled to recover unpaid overtime wages dating five (5) years

back, KRS § 413.120(2), plus an additional equal amount in liquidated damages, reasonable

attorneys’ fees, and costs of this action, pursuant to KRS § 337.385.



                                     COUNT IV
 (Brought by Plaintiff MINDY CHURCH Individually and as a Class Action Pursuant to
                                 Fed. R. Civ. P. 23)
                             (Violation of KRS 337.020)
                    FAILURE TO PAY STRAIGHT-TIME WAGES

       144.    Plaintiffs re-allege and incorporate all previous paragraphs herein.

       145.    KRS 337.020 provides:

               Every employer doing business in this state shall, as often as
               semimonthly, pay to each of its employees all wages or salary earned
               to a day not more than eighteen (18) days prior to the date of that
               payment. Any employee who is absent at the time fixed for payment,
               or who, for any other reason, is not paid at that time, shall be paid
               thereafter at any time upon six (6) days' demand. No employer
               subject to this section shall, by any means, secure exemption from
               it. Every such employee shall have a right of action against any such
               employer for the full amount of his wages due on each regular pay
               day. The provisions of this section do not apply to those individuals
               defined in KRS 337.010(2)(a)2.

       146.    Defendant promulgated a formal (but ineffectual) policy of paying Plaintiff Church

and members of the Rule 23 Kentucky Class for all hours worked, as evidenced by Defendant

paying them an hourly rate of pay, furnishing them paystubs showing their agreed hourly rates,

and instructing them to use Defendant’s time-keeping system in order to be paid, or not paid, for

any time.

       147.    Defendant agreed to pay Plaintiff Church and members of the Rule 23 Kentucky

Class for all hours worked, as evidenced by Defendant paying them an hourly rate of pay,

furnishing them paystubs showing their agreed hourly rates, and instructing them to use

Defendant’s time-keeping system in order to be paid, or not paid, for any time.


                                                27
         Case 2:19-cv-04574-PBT Document 1 Filed 10/03/19 Page 28 of 33



       148.    Defendant failed to pay Plaintiff Church and members of the Rule 23 Kentucky

Class for all hours worked, contrary to the foregoing agreement and formal policy.

       149.    A five (5) year statute of limitations applies to each breach pursuant to Kentucky

Statute §413.120 (1).

       150.    As a result of Defendant’s violations of KRS, Plaintiff Church and other members

of the Rule 23 Kentucky Class are entitled to recover unpaid straight-time wages dating five (5)

years back, KRS § 413.120(2), plus an additional equal amount in liquidated damages, reasonable

attorneys’ fees, and costs of this action, pursuant to KRS § 337.385.

                                       COUNT V
 (Brought by Plaintiffs ANJELICA PICKETT and TAYLOR FETT Individually and as a
                        Class Action Pursuant to Fed. R. Civ. P. 23)
               (Breach of Implied Contract Under Indiana Common Law)
                     FAILURE TO PAY STRAIGHT-TIME WAGES

       151.    Plaintiffs re-allege and incorporate all previous paragraphs herein.

       152.    Defendant promulgated a formal (but ineffectual) policy of paying Plaintiffs Pickett

and Fett and members of the Rule 23 Indiana Class for all hours worked, as evidenced by

Defendant paying them an hourly rate of pay, furnishing them paystubs showing their agreed

hourly rates, and instructing them to use Defendant’s time-keeping system in order to be paid, or

not paid, for any time.

       153.    Defendant agreed to pay to pay Plaintiffs Pickett and Fett and members of the Rule

23 Indiana Class for all hours worked, as evidenced by Defendant paying them an hourly rate of

pay, furnishing them paystubs showing their agreed hourly rates, and instructing them to use

Defendant’s time-keeping system in order to be paid, or not paid, for any time.

       154.    Defendant failed to pay Plaintiffs Pickett and Fett and members of the Rule 23

Indiana Class for all hours worked, contrary to the foregoing agreement and formal policy.

       155.    By not paying Plaintiffs Pickett and Fett and members of the Rule 23 Indiana Class


                                                28
            Case 2:19-cv-04574-PBT Document 1 Filed 10/03/19 Page 29 of 33



for all hours worked, Defendant systematically breached its contracts with them.

       156.     Defendant also breached its contracts with Plaintiffs Picket and Fett and members

of the Rule 23 Indiana Class by, inter alia, failing to provide them with the promised IATAN travel

benefits.

       157.     As a direct and proximate result of Defendants’ breaches of the contracts alleged

herein, Plaintiffs Pickett and Fett and members of the Rule 23 Indiana Class have been damaged,

in an amount to be determined at trial.

       158.     A six (6) year statute of limitations applies to each breach pursuant to Ind. Code

Ann. § 34-11-2-7

       159.     Plaintiffs Pickett and Fett demand, individually and on behalf of the Rule 23

Indiana Class, judgment against Defendant for total unpaid amounts, and such other and further

relief as may be just and proper.

                                       COUNT VI
 (Brought by Plaintiffs ANJELICA PICKETT and TAYLOR FETT Individually and as a
                        Class Action Pursuant to Fed. R. Civ. P. 23)
          (Unjust Enrichment/Quantum Meruit Under Indiana Common Law)
                     FAILURE TO PAY STRAIGHT-TIME WAGES

       160.     Plaintiffs re-allege and incorporate all previous paragraphs herein.

       161.     Plaintiff and members of the Rule 23 Indiana Class provided valuable services to

Defendant, which Defendant received.

       162.     Even assuming that Plaintiff and members of the Rule 23 Indiana Class did not

have an agreement to be paid for all hours worked, Defendant understood or reasonably should

have understood that they expected compensation for all hours of work they provided to

Defendant.




                                                 29
         Case 2:19-cv-04574-PBT Document 1 Filed 10/03/19 Page 30 of 33



       163.    The circumstances indicate that it would be unjust for Defendant to retain the

benefit of all hours of work performed by Plaintiff and members of the Rule 23 Indiana Class

without paying them for all such hours.

       164.    A six (6) year statute of limitations applies to Plaintiff’s and Rule 23 Indiana Class

members’ claims for unjust enrichment/quantum meruit.

       165.    Plaintiff demands judgment against Defendant for total unpaid amounts, and such

other and further relief as may be just and proper.

                                    COUNT VII
 (Brought by Plaintiff MINDY CHURCH Individually and as a Class Action Pursuant to
                                 Fed. R. Civ. P. 23)
             (Breach of Implied Contract Under Kentucky Common Law)
                    FAILURE TO PAY STRAIGHT-TIME WAGES

       166.    Plaintiffs re-allege and incorporate all previous paragraphs herein.

       167.    Defendant promulgated a formal (but ineffectual) policy of paying Plaintiff Church

and members of the Rule 23 Kentucky Class for all hours worked, as evidenced by Defendant

paying them an hourly rate of pay, furnishing them paystubs showing their agreed hourly rates,

and instructing them to use Defendant’s time-keeping system in order to be paid, or not paid, for

any time.

       168.    Defendant agreed to pay Plaintiff Church and members of the Rule 23 Kentucky

Class for all hours worked, as evidenced by Defendant paying them an hourly rate of pay,

furnishing them paystubs showing their agreed hourly rates, and instructing them to use

Defendant’s time-keeping system in order to be paid, or not paid, for any time.

       169.    Defendant failed to pay Plaintiff Church and members of the Rule 23 Kentucky

Class for all hours worked, contrary to the foregoing agreement and formal policy.

       170.    By not paying Plaintiff Church and members of the Rule 23 Kentucky Class for all

hours worked, Defendant systematically breached its contracts with them.


                                                30
            Case 2:19-cv-04574-PBT Document 1 Filed 10/03/19 Page 31 of 33



       171.     Defendant also breached its contracts with Plaintiff Church and other members of

the Rule 23 Kentucky Class by, inter alia, failing to provide them with the promised IATAN travel

benefits.

       172.     As a direct and proximate result of Defendant’s breaches of the contracts alleged

herein, Plaintiff Church and members of the Rule 23 Kentucky Class have been damaged, in an

amount to be determined at trial.

       173.     A five (5) year statute of limitations applies to each breach pursuant to Kentucky

Statute §413.120 (1).

       174.     Plaintiff Church, individually and on behalf of the Rule 23 Kentucky Class,

demands judgment against Defendant for total unpaid amounts, and such other and further relief

as may be just and proper.

                                  COUNT VIII
 (Brought by Plaintiff MINDY CHURCH Individually and as a Class Action Pursuant to
                                Fed. R. Civ. P. 23)
         (Unjust Enrichment/Quantum Meruit Under Kentucky Common Law)
                    FAILURE TO PAY STRAIGHT-TIME WAGES

       175.     Plaintiffs re-allege and incorporate all previous paragraphs herein.

       176.     Plaintiff Church and members of the Rule 23 Kentucky Class provided valuable

services to Defendant, which Defendant received.

       177.     Even assuming that Plaintiff Church and members of the Rule 23 Kentucky Class

did not have an agreement to be paid for all hours worked, Defendant understood or reasonably

should have understood that they expected compensation for all hours of work they provided to

Defendant.

       178.     The circumstances indicate that it would be unjust for Defendant to retain the

benefit of all hours of work performed by Plaintiff Church and members of the Rule 23 Kentucky

Class without paying them for all such hours.


                                                 31
            Case 2:19-cv-04574-PBT Document 1 Filed 10/03/19 Page 32 of 33



       179.     A five (5) year statute of limitations applies to Plaintiff Church’s and Rule 23

Kentucky Class members’ claims for unjust enrichment/quantum meruit.

       180.     Plaintiff Church, individually and on behalf of the Rule 23 Kentucky Class,

demands judgment against Defendant for total unpaid amounts, and such other and further relief

as may be just and proper.


                                    PRAYER FOR RELIEF

       WHEREFORE, Plaintiffs, on their own behalf and on the behalf of the putative FLSA

Collective and Rule 23 Classes, request judgment as follows:

       a.       Certifying this case as a collective action in accordance with 29 U.S.C. § 216(b)
                with respect to the FLSA claims set forth herein (Count I);

       b.       Certifying this action as a class action (for the Rule 23 Class) pursuant to Rule
                23(b)(2) and (b)(3) with respect to Plaintiffs’ state law claims (Counts II - VIII);

       c.       Ordering Defendant to disclose in computer format, or in print if no computer
                readable format is available, the names and addresses of all collective action Class
                members and Rule 23 Class members, and permitting Plaintiffs to send notice of
                this action to all those similarly situated individuals, including the publishing of
                notice in a manner that is reasonably calculated to apprise the class members of
                their rights by law to join and participate in this lawsuit;

       d.       Designating Plaintiffs as the representative of the FLSA collective action Class and
                the Rule 23 Nationwide Class, and undersigned counsel as Class counsel for the
                same;

       e.       Declaring Defendant violated the FLSA and the Department of Labor’s attendant
                regulations as cited herein;

       f.       Declaring Defendant’s violation of the FLSA was willful;

       g.       Declaring that Defendant willfully violated the Indiana Wage Payment Statute,
                Ind. Code § 22-2-5-1, et seq.;

       h.       Declaring that Defendant willfully violated the Kentucky Wage and Hour Law,
                KRS Chapter 337;




                                                 32
Case 2:19-cv-04574-PBT Document 1 Filed 10/03/19 Page 33 of 33
